Motion by defendant for leave to apply at Special Term to reopen the proceeding instituted by plaintiff for an increase in the amount of permanent alimony, after the appeal had been decided by this court, granted, without costs; and the parties may proceed in relation thereto as they may be advised. At or about the time the motion was decided at Special Term and the appeal had been determined by this court, there was a change of attorneys; and new facts have been discovered in respect to the acts of the former attorneys, which make it advisable that there should be a new hearing. Motion by defendant for a stay of proceedings granted on condition that he continue to pay the sum of fifteen dollars per week promptly, as provided in the final decree, and that he shall pay to the plaintiff’s attorney the additional sum of ten dollars per week as allowed by the order of this court on November”l9, 1937, such payments to be held by said attorneys in escrow pending the determination of the proceeding, if reopened, or until the further order of this court. If such motion to reopen be granted at Special Term, the justice presiding thereat is requested to furnish this court any information of which it should take cognizance. Present — Hagarty, Davis, Johnston and Adel, JJ.; Close, J., not voting.